NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                               OCT 16 2014

                                                                            MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

RICHARD ENOS; et al.,                             No. 12-15498

              Plaintiffs - Appellants,            D.C. No. 2:10-cv-02911-JAM-
                                                  EFB
  v.

ERIC H. HOLDER, Jr., Attorney General;            MEMORANDUM*
et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                      Argued and Submitted October 9, 2014
                            San Francisco, California

Before: IKUTA, N.R. SMITH, and MURGUIA, Circuit Judges.

       Appellants jointly appeal the district court’s decision to dismiss their request

for injunctive and declaratory relief from the firearm prohibition imposed by

18 U.S.C § 922(g)(9) (“Lautenberg Amendment”). We have jurisdiction under


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
28 U.S.C. § 1291. Reviewing de novo the district court’s order granting the

motion to dismiss, see Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005), we

affirm.

      The Lautenberg Amendment does not violate Appellants’ Second

Amendment rights. Under Chovan (decided after District of Columbia v. Heller,

554 U.S. 570 (2008)), the Lautenberg Amendment is constitutional on its face,

because the statute is substantially related to the important government purpose of

reducing domestic gun violence. United States v. Chovan, 735 F.3d 1127, 1139-41

(9th Cir. 2013). Additionally, there is no evidence in this record demonstrating the

statute is unconstitutional as applied to the Appellants. Further, when questioned,

counsel for Appellants declined to suggest such evidence exists. Therefore, the

district court correctly held that amendment of the complaint would be futile. See

Eminence Capital, LLC v. Aspeon, Inc., 316 F. 3d 1048, 1052 (9th Cir. 2003).

      At the time each Appellant (except Newman) entered his plea, the

Lautenberg Amendment was not federal law. However, as the district court

properly determined, each Appellant’s plea was made voluntarily, knowingly, and

intelligently. See United States v. Navarro-Botello, 912 F.2d 318, 320-21 (9th Cir.

1990). The enactment of the Lautenberg Amendment did not change the validity

of each Appellant’s plea. “[A]bsent misrepresentation or other impermissible


                                         2
conduct by state agents, [Appellant’s] voluntary plea . . . made in the light of the

then applicable law” may not be withdrawn later, long after the plea has been

accepted, “merely because [Appellant] discovers” that he miscalculated the likely

penalties. Brady v. United States, 397 U.S. 742, 757 (1970) (internal citation

omitted).

      The Lautenberg Amendment does not violate the Tenth Amendment. As a

federal firearms law, the Lautenberg Amendment is a valid exercise of Congress’s

commerce power. See United States v. Jones, 231 F.3d 508, 515 (9th Cir. 2000).

Although California law no longer prevents Appellants from legally possessing

firearms, Appellants are also subject to federal law. Appellants have not satisfied

any of the Lautenberg Amendment exceptions, and therefore, cannot legally

possess firearms under federal law.

      The Appellants’ civil rights (the right to vote, to sit as a juror, or to hold

public office) were never lost under California law. See United States v. Brailey,

408 F.3d 609, 611-12 (9th Cir. 2005). Thus, Appellants’ rights were not restored

within the meaning of 18 U.S.C. § 921(a)(33)(B)(ii). See Chovan, 735 F.3d at

1131-33; Brailey, 408 F.3d at 611-13. Similarly, the relief provided to Appellants

under California Penal Codes § 1203.4 and § 29805 did not satisfy the Lautenberg




                                           3
Amendment’s exception for convictions expunged or set aside. See Jennings v.

Mukasey, 511 F.3d 894, 898-99 (9th Cir. 2007).

            AFFIRMED.




                                       4